710 F.2d 566
36 Fair Empl.Prac.Cas.  1733,32 Empl. Prac. Dec. P 33,770EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Plaintiff-Appellant,v.LOCKHEED MISSILES & SPACE COMPANY, INC., Defendant-Appellee.
No. 81-4542.
United States Court of Appeals,Ninth Circuit.
July 13, 1983.

Philip Sklover, Washington, D.C., argued for plaintiff-appellant;  Susan B. Reilly, E.E.O.C., Washington, D.C., on brief.
B. Scott Silverman, San Francisco, Cal., argued for defendant-appellee;  Morrison & Foerster, San Francisco, Cal., Ralph A. Hurvitz, Sunnyvale, Cal., on brief.
Before BROWNING, MERRILL and WRIGHT, Circuit Judges.

ORDER

1
In this case the Supreme Court, --- U.S. ----, 103 S.Ct. 3530, 77 L.Ed.2d 1383, has granted certiorari, has vacated the judgment of this Court, 680 F.2d 1243, and has remanded the case to this Court for further consideration in light of Newport News Shipbuilding and Dry Dock Company v. EEOC, 462 U.S. ----, 103 S.Ct. 2622, 77 L.Ed.2d 89 (1983).


2
The judgment of the District Court is vacated and the case is remanded to that Court for further consideration in light of the Supreme Court decision in Newport News.